Citation Nr: 0214925	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.  

(Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1980.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Petersburg, 
Florida.  

The veteran has withdrawn the issue of entitlement to an 
increased rating for post-concussion syndrome with temporal 
lobe partial seizures.  

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be the subject of a later decision of the 
Board.  

FINDINGS OF FACT

1.  There is credible supporting evidence of inservice sexual 
trauma.  

2.  It is shown to be at least as likely as not that the 
veteran has post-traumatic stress disorder (PTSD) as the 
result of inservice non-combat stressors involving sexual 
trauma.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during active service.  38 U.S.C.A. 
§§ 1110, 1131.  In evaluating service connection claims, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102.  

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 
C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  

In this case, the veteran has been diagnosed with PTSD by VA 
PTSD examination dated in January 1999.  There is no dispute 
that her PTSD diagnosis conforms to the DSM-IV criteria.  
Furthermore, the stressors found productive of PTSD have been 
the claimed sexual traumas mentioned above.  Thus, the 
dispositive issues on appeal are whether the veteran has 
provided credible supporting evidence that these claimed in-
service stressors occurred, and, if so, whether the medical 
evidence establishes that it is at least as likely as not 
that these stressors alone or in combination with preservice 
stressors resulted in PTSD.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines v. West, 11 Vet. App. 353 (1998).  
However, the Court has held that the regulatory requirement 
for "credible supporting evidence" means that a claimant's 
testimony, or the medical opinion based upon post-service 
examination, alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Examples of sexual trauma include 
rape, physical assault, domestic battering, robbery, mugging 
and stalking.  Adjudication and Procedure Manual M-21, Part 
III, 5.14c.  As sexual assault is an extremely personal and 
sensitive issue, VA recognizes that many incidents of 
personal assault are not officially reported, and that 
alternative forms of evidence relating to changes in behavior 
in service may indicate the presence of an in-service 
stressor.  Id.  Examples of such behavior changes include:

(a) Visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment; (b) Sudden 
requests that the veteran's military occupational series or 
duty assignment be changed without other justification; (c) 
Lay statements indicating increased use or abuse of leave 
without an apparent reason such as family obligations or 
family illness; (d) Changes in performance and performance 
evaluations; (e) Lay statements describing episodes of 
depression, panic attacks or anxiety but no identifiable 
reasons for the episodes; (f) Increased or decreased use of 
prescription medications; (g) Increased use of over-the-
counter medications; (h) Evidence of substance abuse such as 
alcohol or drugs; (i) Increased disregard for military or 
civilian authority; (j) Obsessive behavior such as overeating 
or undereating; (k) Pregnancy tests around the time of the 
incident; (l) Increased interest in tests for HIV or sexually 
transmitted diseases; (m) Unexplained economic or social 
behavior changes; (n) Treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; (o) Breakup of a primary relationship.

The service medical records show that the veteran was seen in 
January 1972 for complaints of bad headaches for the previous 
three weeks.  In October 1972, she was seen for gynecological 
complaints of suprapubic pressure, dysuria, and lower 
abdominal pain relating to having been exposed to a man 4 
days earlier who had had proven gonorrhea by history.  The 
abdomen was tender to palpation in both lower quadrants.  The 
pelvic examination revealed that her external genitalia were 
normal.  A heavy frothy discharge (menses) was described.  
Bimanual examination revealed bogginess and tenderness.  The 
impression was bilateral salpingitis and trichovaginitis.  A 
later gonorrheal culture was positive and she was scheduled 
for treatment.  In July 1973, a pregnancy test was positive; 
she was scheduled for and underwent suction curettage.  In 
August 1973, she was seen for abdominal cramps and spotting.  
Cramps were more in the epigastric area.  They were not like 
menstrual cramps.  Diffuse mid-epigastric tenderness was 
elicited.  The cervix was open with no active bleeding.  The 
uterus was somewhat soft and non-tender.  Adnexa was within 
normal limits.  Anxiety and gastrointestinal hyperactivity 
were the impressions.  In April 1974, she was seen for a 2-
week history of nausea and left upper quadrant abdominal pain 
described as quivering and Jell-O-like but hurting like a 
shock wave and also leg cramps.  She reportedly was under 
work pressure from two jobs.  The gastrointestinal 
examination was normal with no masses or cramping.  She was 
described as nervous and sensitive with problems since her 
suction curettage procedure.  The impression was anxiety with 
ulcer disease to be ruled-out.  In May 1974, she was seen for 
complaints of left lower lateral rib pain from which she had 
passed out and which had begun the previous January and had 
been constant since April.  Some pain in the left 
costovertebral angle area was described.  She had had 
vomiting off and on with the pain.  She reportedly had had 3 
periods in the previous 6 weeks.  She had been taking birth 
control pills.  She reportedly had not missed work recently 
due to this illness.  She apparently had missed a few days in 
April.  She had had cold sweats during the morning (earlier 
in the day) and had had fever and headache the night 
previously.  She reportedly had drunk a lot of alcohol the 
day previously.  Drinking did not seem to affect the pain.  
She described constipation for a few days and then diarrhea 
for a few days.  She drank 8-10 cups of coffee a day.  Left 
costovertebral angle, left upper quadrant, left lower 
quadrant, and right upper quadrant tenderness was elicited.  
Spastic bowel was the impression.  Later in May 1974, she 
returned with a recurrence of pain, nausea, vomiting and 
diarrhea after her fiancé stated that he did not want to 
marry her.  Her sister reportedly was talking about suicide.  
Two of her troops had gone AWOL (absent without leave).  Her 
attitude seemed to be one of having to live with "it."  

Service medical records show, in May 1974, that the veteran 
was hospitalized with complaints of abdominal pain, loose 
stools (ongoing for several years) 2-3 days a month and 
constipation every 2nd or 3rd day.  She had had similar left 
upper quadrant pain in 1971.  She sometimes drank heavily and 
had job dissatisfaction.  The sudden onset of the symptoms in 
April 1974 was noted.  She had become "very upset and 
anxious" with a delay in X-ray testing.  She had been 
admitted to hasten the completion of X-ray studies and lessen 
her anxiety.  The results from upper gastrointestinal X-ray 
series, gall bladder studies, barium enema and intravenous 
pyelogram were all normal.  She was advised to stop coffee, 
cigarette and alcohol use and eat three meals a day.  Librax 
and Metamucil were prescribed.  The final diagnoses were 
spastic colon and chronic anxiety.  It was noted that she was 
seen at a Mental Health Clinic in March 1975.  

Service medical records show on an undated report in the 
summer of 1976 ( the year deduced from her identified duty 
station and the season deduced from the notation that her 
last menstrual period had been in July) that she had 
complaints of pressure in her lower abdomen, but no 
abnormality was found and a history of lower abdominal pain 
that had become asymptomatic was the impression.  In May 
1977, she was examined for complaints of general body 
weakness, chest pain off and on, and headaches off and on.  
No abnormalities were detected and the impression was 
deferred.  In November 1977, she was seen for complaints of 
leg cramps.  No abnormalities were detected.  The impression 
was leg cramps of unknown etiology.  The findings remained 
unremarkable when she was seen for the same complaints in 
December 1977.  In January 1978, it was recorded that she had 
had bilateral below the knee leg cramps all her life.  They 
reportedly had become more frequent in the previous 6 months.  
There were no joint distress, swelling, erythema, skin rash, 
etc.  She was described as nervous and tense with a history 
of spastic colon and headaches aggravated by taking birth 
control pills.  She reportedly smoked too much.  The physical 
examination was normal except for asthenia and slight 
mechanical pelvic tilt to the left.  Fibrositis of the calf 
muscles of unknown etiology, described as a common problem, 
was diagnosed.  In August 1978, she was recommended for an 
emergency evaluation because of acute distress symptoms 
secondary to environmental stresses, anxiety-laden 
interpersonal relationships, accentuation of 
characterological features and limited tolerance of affect.  
The diagnosis was deferred.  She had 2 more mental health 
clinic visits in August 1978.  She was seen again at a mental 
health clinic in October 1978.  The separation examination 
showed a history of leg cramps since she was a child last 
treated in 1978 with no diagnosis and recurrent episodes.  

An August 1987 report from Washoe Medical Center indicates 
that the veteran was admitted for depression, suicidal ideas 
and excessive drinking.  A history of spousal abuse, divorce, 
stolen property, miscarriage, bankruptcy, sexual harassment, 
situational employment problems of having had and lost many 
jobs, many moves, a severe vehicular accident in January 
1987, and heavy drinking was detailed.  A family history of 
psychiatric problems was noted.  She reportedly had been 
psychiatrically hospitalized when she was 17 for a suicide 
attempt.  She reportedly had experimented with drugs when she 
was younger and suffered from episodic alcohol abuse.  The 
impressions were major depression-alcohol abuse, passive-
aggressive traits, irritable bowel syndrome, high stress, and 
poor adaptive functioning.  

On a VA-arranged neurologic examination in March 1988, 
history was recorded that the veteran had had trouble 
distinguishing between reality and dreams after a 1972 head 
injury from an automobile accident.  She reportedly had 
perceived events that had actually occurred as dreams.  One 
of these events was a sexual assault, rape, during active 
service.  She thought that she had dreamed it until she was 
medically examined and found to have been sexually violated.  
The possibility of post-traumatic seizures was recorded.  

A VA-arranged psychiatric examination in April 1988 resulted 
in a diagnosis of cyclothymic disorder and atypical 
dissociative disorder.  

VA outpatient treatment records dated in October 1991 show 
that the veteran reported a history of sexual abuse by 2 
uncles and emotional abuse by her father.  She reportedly 
experienced post-traumatic stress disorder (PTSD) symptoms of 
emotional numbing and distant relationships with others.  
Alcohol abuse was indicated in that she drank to get to sleep 
at night.  She reportedly was 15 when she 

started drinking as an escape, and continued drinking to 
escape through her second marriage in the late 1970's.  She 
also had used marijuana, smoking one joint a day, and had 
used Zanex experimentally.  She had complaints of stress and 
depression.  PTSD from childhood trauma was recorded.  

A VA Mental Health Clinic report in March 1996, history was 
recorded that the veteran had received therapy for childhood 
abuses, sexual and otherwise, as well as for her problems 
with entering and remaining in an abusive relationship.  
History recorded during a February 1997 Mental Health Clinic 
visit in indicated that she was a victim of verbal and 
emotional abuse from her father and sexual abuse from her 
father's friends and brothers when she was 6 or 7 years old.  

VA outpatient treatment records show, in October 1997, the 
veteran's reported history of having been physically abused 
from age 5 to 7 by her father's best friend and raped by her 
paternal uncles at age 16.  She stated that her childhood 
sexual abuse was possibly why she drank.  In November 1997, 
she reportedly completed paperwork on a PTSD claim.  She 
talked about her abuse having included rape while she was in 
the military service.  She described traumatic memories of 
past rapes for which she had PTSD symptomatology including 
anxiety-provoking intrusive thoughts, nightmares, moderate to 
severe anxiety with sweating, palpitations, and tachycardia 
but no spontaneous panic attacks.  She stated that PTSD had 
been diagnosed in 1991.  The assessment included moderate 
PTSD (provisional) with mild dysphoria appearing situational 
and PTSD-related.  She recalled that the rape while she was 
in the service occurred with the assailant holding a knife to 
her throat.  She did not report it the first time.  She did 
report the second time but nothing was done.  The impressions 
were depressive disorder and PTSD.  

On a VA psychiatric examination in January 1999, history was 
recorded that the veteran's medical record indicated sexual 
abuse a number of times as a child but she did not report 
this.  She had prepared a written report of sexual assaults 
during her active duty where the perpetrator forced her into 
oral sex at knife point and then returned to force her to 
have sexual intercourse with him at the threat of her life.  
She stated that he had stabbed another soldier so she was 
concerned that he would stab her also.  She was tearful and 
emotional.  She was embarrassed and blamed herself.  When she 
had sought help after the second inservice assault at a 
hospital she reportedly was told that she was crazy.  At that 
time she had reported trouble sleeping and too much drinking.  
She had been referred to a mental health clinic but she was 
afraid that she would be put away and withdrew.  She never 
talked about the rapes again until about a year and a half 
previously.  She recalled that after the rapes, when she was 
not on duty, she drank a lot to forget and to help her get 
some sleep.  Prior to service when she was a senior in high 
school she stayed with her cousin's wife, reportedly was 
"slipped a Mickey," "came down" while she was at school 
and, as a result, was referred to a state psychologist.  She 
saw him weekly for three months and would have continued with 
him but he died.  She had had an abortion (of her then-
fiancé's child) during active service out of feeling guilty.  
She stated that when she drank she abused alcohol.  She felt 
that she used alcohol for self-medication.  She reportedly 
started drinking after her rape when she just wanted to run 
and get obliterated.  She complained of nightmares, 
flashbacks she referred to as hallucinations, one of which 
involved seeing her rapist walking through her house with a 
knife in his hand, past inability to sleep following her rape 
due to fear, refusal to go to a mall without a protector, 
exaggerated startle response and readiness to fight if 
someone bumped into her.  

On a VA mental status examination in January 1999, the 
examiner stated that the veteran's symptoms appeared most 
consistent with a "DSM IV" diagnosis of PTSD in addition to 
other diagnoses she had carried.  She reportedly had 
experienced trauma during service when her life was in 
danger.  She reported symptoms of re-experiencing, including 
nightmares and flashbacks.  She reported symptoms of 
avoidance and numbing, including not liking people, avoiding 
talking/thinking about her sexual trauma, not enjoying 
things, and possible dissociation at times,  She reported 
symptoms of increased arousal, including exaggerated startle 
response, always feeling uptight, difficulty concentrating, 
hypervigilance and a short fuse.  Her record indicated that 
her mood disorder probably predated service (previous 
psychiatric references to periods of euphoria and not 
sleeping and eating when she was much younger).  Her problem 
with alcohol was secondary to the assaults in her opinion and 
she denied any problems with substance abuse prior to the 
assaults.  The diagnostic impressions included PTSD.  
Stressors included history of sexual assaults.  

A VA physician reported in September 2000 that veteran was 
being treated for bipolar disorder, PTSD and alcohol 
dependence.  It was reported that she, like many veterans and 
non-veterans, had failed to report sexual traumas (rapes) 
perpetrated on her during service.  Considering that the 
majority of rape victims did not report their sexual trauma 
to the police (only 10 to 25 percent of rapes were actually 
reported), that aspect of the veteran's case was not unusual.  
It was not surprising that the VA had been unable to locate 
any police report of the incidents.  Moreover, the trauma was 
seldom shared with anyone close to the victim due to the 
intense guilt and shame felt by the victim as the result of 
the sexual trauma.  The veteran had indicated that it took 
approximately 2 years of psychotherapy before she was able to 
completely discuss her sexual traumas while she was in 
service.  Even though she had been the victim of sexual 
trauma before entrance onto active duty, the additional 
sexual traumas which she suffered during service appeared to 
have significantly exacerbated her PTSD.  She had used 
alcohol in the past to self-medicate herself against the 
distressing symptoms of her PTSD (flashbacks, intrusive 
thoughts and nightmares).  

The Board would first note that the disability at issue, 
PTSD, was not medically found until years following active 
service.  While some of the factors leading up to this 
disorder may have predated active service, as indicated by 
the veteran's psychiatric history and child abuse, she is 
presumed to have been in sound condition upon entrance into 
active service because no pre-existing psychiatric disorder 
was noted when she was examined and accepted for service.  
There is no clear and unmistakable evidence that PTSD existed 
prior to her entrance into active service so as to rebut the 
presumption of soundness in this case.  38 U.S.C.A. § 1111.  

On the basis of the complete evidence of record and 
contentions advanced, the Board finds that a reasonable doubt 
has arisen regarding the issue of entitlement to service 
connection for PTSD and, accordingly, this benefit is 
allowed.  Such doubt involves an approximate balance or 
equipoise between the evidence that favors the claim, the 
positive evidence, and the evidence against the claim, the 
negative evidence.  The positive evidence in this case 
includes service medical records showing unexplained 
headaches, gynecological complaints, unexplained anxiety in 
connection with abdominal and gynecological symptoms, 
increased work pressure, nervousness, sensitivity, excessive 
drinking of alcohol, her fiancé's statement that he did not 
want to marry her, job dissatisfaction, general body, chest 
and leg complaints without medical explanation, distress 
symptoms linked to her environment, interpersonal 
relationships, characterological features, and affect, 
references to unexplained inservice mental health clinic 
visits, and post-service psychiatric medical evidence of PTSD 
primarily induced by inservice sexual trauma.  

The negative evidence against the claim includes preservice 
evidence of sexual trauma and heavy alcohol intake from her 
mid-teenage years, preservice psychiatric treatment, some 
inservice medical diagnoses for adverse gynecologic and 
abdominal/gastrointestinal symptomatology, differential 
diagnoses of bipolar disorder and a personality disorder for 
her behavioral abnormalities, the absence of any inservice 
indication of requests for occupational series or duty 
assignment changes, increased use or abuse of leave, change 
in performance or performance evaluations, unexplained 
increases or decreases in using medication, any disregard for 
military or civilian authority, any obsessive behavior, or 
unusual or unexplained pregnancy testing or testing for 
sexually transmitted disease and the postservice impression 
recorded in October 1991 that PTSD was from childhood trauma.  

On balance, the Board finds that there is sufficient credible 
supporting evidence of sexual trauma during active service to 
predicate the conclusion that it is at least as likely as not 
that PTSD was induced by such inservice, non-combat 
stressors.  

II. VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law is applicable to the 
veteran's claim.  However, in this case, even though the RO 
did not have the benefit of the explicit provisions of VCAA, 
VA's duties with respect to the appellant's claim have been 
fulfilled.  

The law essentially provides that VA has a duty to notify a 
claimant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish her entitlement to service connection 
for PTSD in the Statement of the Case (SOC) and a 
Supplemental Statement of the Case (SSOC).  The Board finds 
that the discussions in the RO letters, SOC and SSOC sent to 
the appellant in effect informed her of the information and 
evidence that would be needed to substantiate the claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for entitlement to 
service connection for PTSD have been properly developed and 
that no useful purpose would be served by remanding said 
issue with directions to provide further assistance to the 
appellant.  Specifically, since the veteran's claim was 
initially received in 1998, the RO has sent a number of 
development letters to the veteran specifying what she needed 
to provide in support of her claims and what the RO would 
obtain pursuant to a full and fair resolution of the claims.  
The RO specifically asked her for any lay evidence in support 
of her claim and obtained VA medical center treatment 
records.  The RO also requested the complete service medical 
records.  The RO sent her pertinent forms she needed to 
complete in order for the RO to obtain pertinent private 
treatment records.  The RO advised her of the VA rating 
examination that was scheduled pursuant to her claim.  The RO 
inquired for information from the Air Force pursuant to the 
her assertion that she reported the 2nd incident of sexual 
assault during active service to the military authorities.  
The RO pursued all appropriate leads.  The RO notified that 
veteran of its October 1999 decision and her option to 
appeal, and later the RO addressed her request that 
additional service personnel records be obtained, if 
possible.  In other words, all conceivable evidence 
supportive of her claim was identified for her and all 
obtainable evidence was requested by the RO, and the RO 
informed the veteran of what kind of evidence she was 
responsible to submit.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has indicated no additional 
evidence that would relate to her claim, and none is 
otherwise indicated.  Moreover, she was scheduled for a 
hearing she requested but then decided not to avail herself 
of the opportunity to provide sworn testimony in support of 
her claim.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


ORDER

Service connection for PTSD is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

